701 N. Lilac Drive P.O. Box 1452 Minneapolis, MN 55440-1452 T: Direct: 763.540.1360 F: Direct: 763.765.9998 March 22, 2013BY EDGAR Mr. Terence O’Brien, Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Tennant Company Form 10-K Filed February 22, 2013 File No. 1-16191 Dear Mr. O’Brien: The purpose of this letter is to confirm our understanding, based on my phone conversation with Leland Benton of your office on March 21, 2013, that the Securities and Exchange Commission has taken no exception to our request for additional time to respond to the comments identified in your letter dated March 20, 2013.As discussed, our response will be provided on or before April 12, 2013. Very truly yours, /s/ Amy M. Jensen Amy M. Jensen Sr. Corporate Governance Specialist and Assistant Secretary cc: Thomas Paulson Heidi M. Wilson
